DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is a response to an application filed on 09/19/2022 where claims 1 – 19 are pending.
3.	Applicant’s arguments filed on 09/19/2022 with respect to claims 1 – 19 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Allowable Subject Matter
3.	Claims 6, 11 and 12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 6  prior art Chen et al. [US 20150227489 A1]  teaches in para [0120] Fig. 18A, [0120] in the inverted  case 1804, the data lines eD+ and eD- are inverted such that the active window is propagated on the eD- data line and the control message pulses are propagated on the eD+ data line as indicated at 1812. However, SE1, indicated at 1814, is unchanged when compared to the SE1 1806 in the non-inverted case 1802. 
Further, SE0, indicated at 1816, is unchanged when compared to the SE0 1808 in the non-inverted case 1802. In other words, because the command message portions SE0 and SE1 are the same on eUSB2 data lines in either the inverted or non- inverted case, the CM recipient 1704 may accurately detect the SE0 and SE1 signals in either an inverted or non- inverted scenario. Once the SE1 signal, followed by the SE0 signal, are received by the CM recipient 1704, the CM recipient 1704 determines whether the active window exists on the eD- data line (indicating an inverted case 1804) and transmit a digital ping 1820 after the active window on eD- line as an acknowledgement so that a CM initiator can read this digital ping and understand line polarity is inverted.
In contrast, if the active window exists on the eD+ data line (indicating a non- inverted case 1802), a digital ping 1818 is transmitted over eD+ as an acknowledgement so that the CM initiator 1702 can read digital ping 1818 over eD+ and determine that the line polarity is unchanged.
Regarding claim 12 prior art Hunt et al.  [US 20160248263 A1]  discloses in para [0020 An exemplary energy storage system includes an energy storage device  (e.g., one or more batteries, capacitors or capacitor banks, etc.) and an inverter configured to control flow of power to and from the energy storage device. The inverter may be a bidirectional inverter configured to bi-directionally transmit power between the energy storage device and one or more generator sets coupled to the inverter (e.g., an output of the one or more generator sets). The inverter includes a controller configured to control operation of the bidirectional inverter. the controller controls the inverter based on one or more digita or analog signals received from the genset(s). 
However, prior art Chen and Hunt  does not teach 
wherein: (i) the operating mode switching module, in a first operating mode of the second communication phase, is configured to switch the first and second terminals to output and generate an inverse digital transmission signal from the transmission signal, and to output the transmission signal at the first terminal, and to output the digital transmission signal inverse thereto at the second terminal, and/or (ii) 
the operating mode switching module, in a second operating mode of the second communication phase, is configured to switch the first and 102191613.142second terminals to input, and from the differential reception signal received at the first and second terminals to generate a nondifferential  reception signal and output it to the communication control module.
And for claim 12 
the inverse digital reception system to the first and second terminals at the same level in the second operating mode of the second communication phase for a predetermined time period to signal to the communication control device additional pieces of information which are in addition to pieces of information of signals which in the bus system are exchanged with messages between user stations of the bus system.  

Therefore, claims 6, 11  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
And claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, 18 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caswell et al. (US Pat: 4136400 A) hereinafter Caswell and further in view of Suzuki et al. (US Pub: 20160314092 A1) hereinafter Suzuki

As to claim 1. Caswell teaches a communication control device for a user station of a serial bus system, comprising: a communication control module configured to generate a transmission signal for controlling a communication of the user station with at least one other user station of the bus system, ([column 5] lines 5-14, Fig. 1, Fig. 5, in a serial data bus system, a controller first issues the receive command followed by a specified number of data words. Subsequent to the transmission of the last data word in the controller to terminal transfer the remote terminal validates the message and transmits a status word back to the controller)
an output terminal configured to ([column 8] Fig. 3, lines 4-10, Table 1 [column 16] Pin-45 , output terminal;  output states of these flip-flops within interrupt generator 96 are decoded  to develop command/status and/or data interrupt signals)
transmit an operating mode signaling signal to a transceiver configure to transmit the transmission signal onto a bus of the bus system; ([column 5] lines 67-68, [column 5] lines 1-10, Fig. 5, [column 6] lines 28-33, Table 1,   transmitter ON and XON and XON, indicate the state of the data flow namely whether it's a transmitting or receiving mode  of operation on the bus system, data terminal chip transmits output signal OP  data to subsystem, Pin 45-OP, output 
the operating mode signaling signal from a signal that signals to the transceiver that the transceiver is to be switched into a standby operating mode, ([column 39]lines 35-52, Fig. 4, Fig. 37, commencing at instruction address 54 where it sets the F1 flip-flop to begin the status synchronization window and keep the window open until it resets the F1 flip-flop at the end of the appropriate time period and if synchronization signal is not received during window the control  output signals are set to code indicative of a no-terminal status exception and the program proceeds to instruction address 5A where operation is halted/inactivated).
the operating mode signal signaling to the transceiver ([column 5]lines 20-25, lines 65-6,   [column 6] lines 10,  Fig. 4, Fig. 5, bus controller first issues a receive command to the remote terminal designated for receiving the information and follows that by a transmit command to the remote terminal designated to transmit the information, transmit/receive interface transmitter  ON and the complement of transmitter ON, XON and XON, indicate the state of the data flow namely whether it's a transmitting or receiving mode of operation)
Caswell does not explicitly teaches in which bus system at least one first communication phase and one second communication phase are used for exchanging messages between user stations of the bus system; the second communication phase including a higher data transmission rate than the first communication phase; and an operating mode coding block configured to generate;  the operating mode signal signaling to the transceiver a specific operating mode selected from a plurality of  operating modes into which the transceiver is to be switched as a function of the communication on the bus, the plurality of operating modes including a data transmitting mode, a data receiving mode, an arbitration mode, and  the standby operating mode.
Suzuki teaches in which bus system at least one first communication phase and one second communication phase are used for exchanging messages between user stations of the bus system; ( [0074] Fig. 2A, micro controller unit MCU 23 transmits data (TXD) to and receive data (RXD) from other nodes, through the encoding/decoding unit 26, the waveform shaping unit 27 and the bus  28) 
the second communication phase including a higher data transmission rate than the first communication phase; ([0106] [0107] Fig. 9, switch 91, in response to the selector signal SEL, selectively outputs data signals TXa or TXb  i.e., first communication phase, as a signal TXc;  as a result, the signal TXc sharply rises (i.e., at a low slew rate) in sync with the rise of the data signal TX, The signal TXc is sent to the interface 94; second communication phase has higher data rate)
and an operating mode coding block configured to generate; ([0147] Fig. 17, a configuration of a transceiver, coding mode switching unit 1707, when value of an enable signal NSLP sent from the MCU is “1” or “0”, enables encoding (when “1”) or disables encoding (when “0”);  when MPU selects normal mode, coding is enabled by the enable signal NSLP, when the MPU selects the sleep mode, or in standby mode during the transition from the sleep mode to the normal mode, coding is disabled by the enable signal NSLP)
the operating mode signal signaling to the transceiver a specific operating mode selected from a plurality of operating modes into which the transceiver is to be switched as a function of the communication on the bus, ([0147] Fig. 17, a configuration of a transceiver, coding mode switching unit 1707, when value of an enable signal NSLP sent from the MCU is “1” or “0”, enables encoding (when “1”) or disables encoding (when “0”);  when MPU selects normal mode, coding is enabled by the enable signal NSLP, when the MPU selects the sleep mode, or in standby mode during the transition from the sleep mode to the normal mode, coding is disabled by the enable signal NSLP)
the plurality of operating modes including a data transmitting mode, a data receiving mode, an arbitration mode, and  the standby operating mode. ([0156] [0157] Fig. 18, Slave transceiver 170 transmits the wake-up signal without being PWM coded to the master transceiver 181 (S1804),  master transceiver 181 sends the received wake-up signal to the master MCU 182 (S1806) i.e., transmission mode,  master MCU 182 detects the wake-up signal (S1808) i.e., receive mode,  transiting from the sleep mode to the standby mode)

therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki  with the teaching of Caswell  because Suzuki teaches  switching to sleep mode, the ECU stops encoding/decoding of the data signals and the data communication thereby reducing  the power consumption. (Suzuki [0141])

Claim 19 is interpreted and rejected for the same reasons as set forth in claim 1. 

As to claim 2 the combination of Caswell and Suzuki specifically Suzuki teaches  wherein the operating mode coding block is configured to encode operating modes as a state in the operating mode signaling signal.  ([0147] Fig. 17, a configuration of a transceiver, coding mode switching unit 1707, when value of an enable signal NSLP sent from the MCU is “1” or “0”, enables encoding (when “1”)/i.e.,  encoding state,  or disables encoding (when “0”)/i.e., disabled encoding state;  
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki  with the teaching of Caswell  because Suzuki teaches  switching to sleep mode, the ECU stops encoding/decoding of the data signals and the data communication thereby reducing  the power consumption. (Suzuki [0141])

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caswell, Suzuki and Kaneko et al. (US Pub:  20130034132 A1) hereinafter Kaneko
As to claim 3 the combination of Caswell and Suzuki does not teach wherein the operating mode coding block is configured to modulate at least one of the operating modes in the operating 102191613.141mode signaling signal using pulse width modulation. 
 Kaneko teaches  wherein the operating mode coding block is configured to modulate at least one of the operating modes in the operating 102191613.141mode signaling signal using pulse width modulation.   ([0070] FIG. 6, during the period of time (refer to T1 to T3, T6 and T7) in which the operating mode  is  normal mode (NSLP: non-active), the transceiver 20 outputs the transmit data TX, which is obtained by encoding the transmit data TXD into a pulse width modulation PWM code)	therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kaneko  with the teaching of Caswell and Suzuki  because Kaneko teaches that transmitting and receiving signals via a bus communication line that are  synchronized with each other would allow to perform efficient communication.(Kaneko[0005])

As to claim 4 the combination of Caswell and Suzuki specifically Suzuki teaches wherein the operating mode coding block is configured to encode at least one of the operating modes in the operating mode signaling signal as a bit pattern in which a 0 component in relation to a 1 component indicates the operating mode.  ([0147] Fig. 17, a configuration of a transceiver, coding mode switching unit 1707, when value of an enable signal NSLP sent from the MCU is “1” or “0”, enables encoding (when “1”) or disables encoding (when “0”);  when MPU selects normal mode, coding is enabled by the enable signal NSLP, when the MPU selects the sleep mode, or in standby mode during the transition from the sleep mode to the normal mode, coding is disabled by the enable signal NSLP)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki  with the teaching of Caswell  because Suzuki teaches  switching to sleep mode, the ECU stops encoding/decoding of the data signals and the data communication thereby reducing  the power consumption. (Suzuki [0141])
As to claim 7. the combination of Caswell and Suzuki does not teach  wherein the communication control module is configured to generate the transmission signal in the first communication phase, using bits having a first bit time that is greater by at least a factor of 10 than a second bit time of bits that the communication control module generates in the transmission signal in the second communication phase. 
Kaneko teaches, wherein the communication control module is configured to generate the transmission signal in the first communication phase, using bits having a first bit time that is greater by at least a factor of 10 than a second bit time of bits that the communication control module generates in the transmission signal in the second communication phase.  ([0062] when transmit data TXD is on low level (0), the encoding circuit 27 uses the dominant generation clock DCIS to generate a PWM code (dominant), in which the first 2/3 period of time of 1 bit is low level i.e., first communication phase,  and the last 1/3 period of time of 1 bit is high level i.e., second communication phase) 
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kaneko  with the teaching of Caswell, Suzuki  because Kaneko teaches that transmitting and receiving signals via a bus communication line that are  synchronized with each other would allow to perform efficient communication.(Kaneko[0005])
As to claim 8. Caswell teaches a transceiver for a user station of a serial bus system, comprising: ([column 5] lines 40-45, Fig. 5, a transmitter/receiver interface circuit 34 of a terminal in a serial bus system)
and to generate a digital reception signal from a signal that is received from the bus; ([column 4] lines 21-26, Fig. 3, transmit receive  bit (T/R) is utilized to indicate the action required of the remote terminal with a logic 0 indicating that the remote terminal  is to receive data on the bus)
an input terminal configured to ([column 15]  Pin-17, carry input signal)
receive an operating mode signaling signal from a communication control device  ([column 5] Fig. 4.  lines 5-15, for  a controller  to remote terminal transfer, a controller first issues the receive command followed by a specified number of data words) 
which is configured to generate a transmission signal for transmission onto a bus of the bus system; (([column 5] lines 67-68, [column 5] lines 1-10, Fig. 5, transmitter ON and XON and XON, indicate the state of the data flow namely whether it's a transmitting or receiving mode  of operation on the bus system)
and an operating mode decoding block configured to decode the operating mode signaling signal, ([column 8] Fig. 3, lines 4-10, output states of these flip-flops within interrupt generator 96 are decoded  to develop command/status and/or data interrupt signals)

 the operating mode signaling signal signaling to the transceiver into which operating mode the transceiver is to be switched as a function of a communication on the bus, or whether the transceiver is to be switched into a standby operating 102191613.143mode.   ([column 14] lines 51-60, Fig. 26,  transmit/receive flip-flop 232 is set (transmit or T mode) by the THI and TLO instructions. It is reset (receive or R mode) by the PTY instruction  or by any interrupt signal. (i.e., operating mode on the bus system)
Caswell does not teach a transceiver module configured to transmit a transmission signal onto a bus of the bus system in which bus system at least one first communication phase and one second communication phase are used for exchanging messages between user stations of the bus system, the second communication phase including a higher data transmission rate than the first communication phase; the operating mode signaling signal signaling to the transceiver into which specific operating mode of a plurality of operating modes the transceiver is to be switched as a function of a communication on the bus, the plurality of operating modes including a data transmitting mode, a data receiving mode, an arbitration mode, and  a standby operating mode.
Suzuki teaches in which bus system at least one first communication phase and one second communication phase are used for exchanging messages between user stations of the bus system; ( [0074] Fig. 2A, micro controller unit MCU 23 transmits data (TXD) to and receive data (RXD) from other nodes, through the encoding/decoding unit 26, the waveform shaping unit 27 and the bus  28) 
the second communication phase including a higher data transmission rate than the first communication phase; ([0106] [0107] Fig. 9, switch 91, in response to the selector signal SEL, selectively outputs data signals TXa or TXb  i.e., first communication phase, as a signal TXc;  as a result, the signal TXc sharply rises (i.e., at a low slew rate) in sync with the rise of the data signal TX, The signal TXc is sent to the interface 94; second communication phase has higher data rate)
and an operating mode coding block configured to generate; ([0147] Fig. 17, a configuration of a transceiver, coding mode switching unit 1707, when value of an enable signal NSLP sent from the MCU is “1” or “0”, enables encoding (when “1”) or disables encoding (when “0”);  when MPU selects normal mode, coding is enabled by the enable signal NSLP, when the MPU selects the sleep mode, or in standby mode during the transition from the sleep mode to the normal mode, coding is disabled by the enable signal NSLP)
the operating mode signal signaling to the transceiver a specific operating mode selected from a plurality of operating modes into which the transceiver is to be switched as a function of the communication on the bus, ([0147] Fig. 17, a configuration of a transceiver, coding mode switching unit 1707, when value of an enable signal NSLP sent from the MCU is “1” or “0”, enables encoding (when “1”) or disables encoding (when “0”);  when MPU selects normal mode, coding is enabled by the enable signal NSLP, when the MPU selects the sleep mode, or in standby mode during the transition from the sleep mode to the normal mode, coding is disabled by the enable signal NSLP)
the plurality of operating modes including a data transmitting mode, a data receiving mode, an arbitration mode, and  the standby operating mode. ([0156] [0157] Fig. 18, Slave transceiver 170 transmits the wake-up signal without being PWM coded to the master transceiver 181 (S1804),  master transceiver 181 sends the received wake-up signal to the master MCU 182 (S1806) i.e., transmission mode,  master MCU 182 detects the wake-up signal (S1808) i.e., receive mode,  transiting from the sleep mode to the standby mode)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki  with the teaching of Caswell  because Suzuki teaches  switching to sleep mode, the ECU stops encoding/decoding of the data signals and the data communication thereby reducing  the power consumption. (Suzuki [0141])

As to claim 18  Caswell teaches a bus system, comprising: a bus; and at least two user stations that are connected to one another via the bus in such a way that they may communicate serially with one another, ([column 3] Fig. 1, remote terminals 14 and 18 are serially connected to bus controller 10)
and of which at least one of the user stations includes: a communication control device including: ([column 39] lines 55-65, terminal includes a controller)
a communication control module configured to 102191613.146generate a transmission signal for controlling a communication of the user station with at least one other user station of the bus system, ([column 33] lines 10-30, control modules generate  program instruction address 80 to commence a terminal to terminal  transfer by first loading the word counter indicative of the number of words to be transferred to the receiving terminal through bus system)
 an first output terminal configured  (Table 1 [column 16] Pin-45 , output terminal)
to transmit an operating mode signaling signal to a transceiver configure to transmit the transmission signal onto a bus of the bus system, (([column 5] lines 67-68, [column 5] lines 1-10, Fig. 5, transmitter ON and XON and XON, indicate the state of the data flow namely whether it's a transmitting or receiving mode  of operation on the bus system)
and 
the operating mode signal signaling to the transceiver an operating mode into which the transceiver is to be switched as a function of the communication on the bus, or whether the transceiver is to be switched into the standby operating mode;  ( [column 14] lines 41-53, Fig. 26,  transmit receive flip-flop 232  of transmitter control logic circuit 68 is set (transmit or T mode) by the  transmit high instructions THI and transmit low instruction TLO instructions transmitted onto the time-division multiplex data bus,)
and a transceiver including: a transceiver module configured to transmit a transmission signal onto a bus of the bus system, ([column 14] Fig. 26, lines 41-50, transmitter  control logic circuit 68 formats and sequences the data to be encoded and transmitted onto the time-division multiplex data bus)
and to generate a digital reception signal from a signal that is received from the bus; ([column 4] lines 21-26, Fig. 3, transmit receive  bit (T/R) is utilized to indicate the action required of the remote terminal with a logic 0 indicating that the remote terminal is to receive data on the bus)
an input  terminal configured to receive  ([column 15]  Pin-17, carry input signal)


 the operating mode signaling signal from the communication control device; ([column 5] lines 5-15, for  a controller  to remote terminal (second STB)  transfer, a controller first issues the receive command followed by a specified number of data words)
and  an operating mode decoding block configured 102191613.147to decode the operating mode signaling signal, ([column 8] Fig. 3, lines 4-10, output states of these flip-flops within interrupt generator 96 are decoded  to develop command/status and/or data interrupt signals)
the operating mode signaling signal signaling to the transceiver into which operating mode the transceiver is to be switched as a function of the communication on the bus, or whether the transceiver is to be switched into a standby operating mode.  ([column 14] lines 51-60, Fig. 26,  transmit/receive flip-flop 232 is set (transmit or T mode) by the THI and TLO instructions. It is reset (receive or R mode) by the PTY instruction  or by any interrupt signal. (i.e., operating mode)
Caswell does not teach in which bus system at least one first communication phase and one second communication phase are used for exchanging messages between user stations of the bus system, the second communication phase including a higher data transmission rate than the first communication phase,, an operating mode coding block configured to generate, the operating mode signaling signal from a signal that signals to the transceiver that the transceiver is to be switched into a standby operating mode, the operating mode signal signaling to the transceiver a specific operating mode selected from a plurality of operating modes into which the transceiver is to be switched as a function of the communication on the bus, the plurality of operating modes including a data transmitting mode, a data receiving mode, an arbitration mode, and
Suzuki teaches in which bus system at least one first communication phase and one second communication phase are used for exchanging messages between user stations of the bus system; ( [0074] Fig. 2A, micro controller unit MCU 23 transmits data (TXD) to and receive data (RXD) from other nodes, through the encoding/decoding unit 26, the waveform shaping unit 27 and the bus  28) 
the second communication phase including a higher data transmission rate than the first communication phase; ([0106] [0107] Fig. 9, switch 91, in response to the selector signal SEL, selectively outputs data signals TXa or TXb  i.e., first communication phase, as a signal TXc;  as a result, the signal TXc sharply rises (i.e., at a low slew rate) in sync with the rise of the data signal TX, The signal TXc is sent to the interface 94; second communication phase has higher data rate)
and an operating mode coding block configured to generate; ([0147] Fig. 17, a configuration of a transceiver, coding mode switching unit 1707, when value of an enable signal NSLP sent from the MCU is “1” or “0”, enables encoding (when “1”) or disables encoding (when “0”);  when MPU selects normal mode, coding is enabled by the enable signal NSLP, when the MPU selects the sleep mode, or in standby mode during the transition from the sleep mode to the normal mode, coding is disabled by the enable signal NSLP)
the operating mode signaling signal from a signal that signals to the transceiver that the transceiver is to be switched into a standby operating mode, ([0156] [0157] Fig. 18, Slave transceiver 170 transmits the wake-up signal without being PWM coded to the master transceiver 181 (S1804),  master transceiver 181 sends the received wake-up signal to the master MCU 182 (S1806) i.e., transmission mode,  master MCU 182 detects the wake-up signal (S1808) i.e., receive mode,  transiting from the sleep mode to the standby mode)
the operating mode signal signaling to the transceiver a specific operating mode selected from a plurality of operating modes into which the transceiver is to be switched as a function of the communication on the bus, ([0147] Fig. 17, a configuration of a transceiver, coding mode switching unit 1707, when value of an enable signal NSLP sent from the MCU is “1” or “0”, enables encoding (when “1”) or disables encoding (when “0”);  when MPU selects normal mode, coding is enabled by the enable signal NSLP, when the MPU selects the sleep mode, or in standby mode during the transition from the sleep mode to the normal mode, coding is disabled by the enable signal NSLP)
the plurality of operating modes including a data transmitting mode, a data receiving mode, an arbitration mode, and  the standby operating mode. ([0156] [0157] Fig. 18, Slave transceiver 170 transmits the wake-up signal without being PWM coded to the master transceiver 181 (S1804),  master transceiver 181 sends the received wake-up signal to the master MCU 182 (S1806) i.e., transmission mode,  master MCU 182 detects the wake-up signal (S1808) i.e., receive mode,  transiting from the sleep mode to the standby mode)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki  with the teaching of Caswell  because Suzuki teaches  switching to sleep mode, the ECU stops encoding/decoding of the data signals and the data communication thereby reducing  the power consumption. (Suzuki [0141])

Claim(s) 5, 10, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caswell, Suzuki and further in view of Chen et al. (US Pub:  20150227489 A1) hereinafter Chen 
As to claim 5 the combination of Caswell and Suzuki  specifically Suzuki teaches further comprising: a first terminal configured to transmit the transmission signal to the transceiver in an operating mode of the first communication phase; ([0070] Fig. 1, transceiver  102 of the master node 10 sends data i.e., first communication  phase  to the transceiver of the slave 104 via a bus 14)
 a second terminal configured to receive a digital reception signal from the transceiver in the operating mode of the first communication phase; ([0070] Fig. 1, transceiver  104 of the slave node 10 receives data i.e., first communication  phase from the transceiver of the master 102 via a bus 14)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki  with the teaching of Caswell  because Suzuki teaches  switching to sleep mode, the ECU stops encoding/decoding of the data signals and the data communication thereby reducing  the power consumption. (Suzuki [0141])
the combination of Caswell and Suzuki does not teach  and an operating mode switching module configured to switch a transmission direction of the first and second terminals in the second communication phase in the same direction for a differential signal transmission via the first and second terminals.
Chen teaches and an operating mode switching module configured to switch a transmission direction of the first and second terminals in the second communication phase in the same direction for a differential signal transmission via the first and second terminals.  ([0257] Fig. embedded high speed serial interface repeater logic is to detect whether a transition occurring on each of the embedded high speed serial interface data lines are in the same direction, or in opposite directions. when a transition occurred on both the embedded high speed serial interface data lines in the same direction between USB2 host and USB2 device, the embedded high speed serial interface repeater logic determine that the transition is associated with a control message)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen  with the teaching of Caswell and Suzuki because Chen teaches that a control signal would  enable/activates an HS receiver buffer at eUSB2 data lines and enable high speed transceiver at USB2 data lines. (Chen [0089] Fig. 9)
As to claim 10 the combination of Caswell and Suzuki specifically Caswell teaches further comprising: a first terminal configured to receive a transmission signal from a communication control device ([column 5] lines 20-30, Fig. 4, information transfers between remote terminals the bus controller first issues a receive command to the remote terminal designated for receiving the information and follows that by a transmit command to the remote terminal designated to transmit the information)
a second terminal configured to transmit the digital reception signal to the communication control device ([column 5] lines 5-14, Fig. 2, Fig. 4, a controller first issues the receive command followed by a specified number of data words. Subsequent to the transmission of the last data word in the controller to terminal transfer the remote terminal validates the message and transmits a status word back to the controller)
Caswell does not teach in an operating mode of the first communication phase; in the operating mode of the first communication phase; and an operating mode switching module configured to switch a transmission direction of the first and second terminals in the second communication phase in the same direction for a differential signal transmission via the first and second terminals.  
Suzuki teaches in an operating mode of the first communication phase;  ([0070] Fig. 1, transceiver  102 of the master node 10 sends data i.e., first communication  phase  to the transceiver of the slave 104 via a bus 14)
in the operating mode of the first communication phase; ([0070] Fig. 1, transceiver  102 of the master node 10 sends data i.e., first communication  phase  to the transceiver of the slave 104 via a bus 14)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki  with the teaching of Caswell  because Suzuki teaches  switching to sleep mode, the ECU stops encoding/decoding of the data signals and the data communication thereby reducing  the power consumption. (Suzuki [0141])
the combination of Caswell and Suzuki does not teach and an operating mode switching module configured to switch a transmission direction of the first and second terminals in the second communication phase in the same direction for a differential signal transmission via the first and second terminals.  
Chen teaches and an operating mode switching module configured to switch a transmission direction of the first and second terminals in the second communication phase in the same direction for a differential signal transmission via the first and second terminals.  ([0257] Fig. embedded high speed serial interface repeater logic is to detect whether a transition occurring on each of the embedded high speed serial interface data lines are in the same direction, or in opposite directions. when a transition occurred on both the embedded high speed serial interface data lines in the same direction between USB2 host and USB2 device, the embedded high speed serial interface repeater logic determine that the transition is associated with a control message)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen  with the teaching of Caswell and Suzuki because Chen teaches that a control signal would  enable/activates an HS receiver buffer at eUSB2 data lines and enable high speed transceiver at USB2 data lines. (Chen [0089] Fig. 9)

As to claim 13 the combination of Caswell and Suzuki  does not teach wherein the transceiver module is designed to transmit the transmission signal onto the bus as a differential signal.  
Chen teaches wherein the transceiver module is designed to transmit the transmission signal onto the bus as a differential signal.  (0088] Fig. 9,  eUSB2 repeater 906 may include a squelch detector,(not shown) a typical squelch detector  operate in differential signaling modes, such as a high speed (HS) mode; however, a single ended control message  is transmitted  when a repeater, such as the repeater 906 in FIG. 9, is in HS mode)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen  with the teaching of Caswell and Suzuki because Chen teaches that a control signal would  enable/activates an HS receiver buffer at eUSB2 data lines and enable high speed transceiver at USB2 data lines. (Chen [0089] Fig. 9)

As to claim 14 the combination of Caswell, Suzuki and Chen specifically Chen teaches , wherein the operating mode switching module is configured to select the transmission direction of the first and second terminals as a function of the operating mode into which the transceiver is switched.  ([0257] [0261] when transition happened, then a connected device is detected,  RAP data to transmit in the RAP message through an embedded high speed serial interface transceiver of a computing device to an embedded high speed serial interface port of the computing device  i.e., selected direction, via the embedded high speed serial interface data lines).
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen  with the teaching of Caswell and Suzuki because Chen teaches that a control signal would  enable/activates an HS receiver buffer at eUSB2 data lines and enable high speed transceiver at USB2 data lines. (Chen [0089] Fig. 9)
As to claim 15 the combination of Caswell, Suzuki and Chen specifically Chen teaches wherein the operating mode switching module is configured to select the transmission direction of the first and second terminals as a function of the operating mode into which the transceiver is switched.   ([0257] [0261] when transition happened, then a connected device is detected,  RAP data to transmit in the RAP message through an embedded high speed serial interface transceiver of a computing device to an embedded high speed serial interface port of the computing device  i.e., selected direction, via the embedded high speed serial interface data lines).
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen  with the teaching of Caswell and Suzuki because Chen teaches that a control signal would  enable/activates an HS receiver buffer at eUSB2 data lines and enable high speed transceiver at USB2 data lines. (Chen [0089] Fig. 9)

Claim(s) 9,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Caswell, Suzuki and further in view of Siva et al. (US Pub 20190268193 A1) hereinafter Siva

As to claim 9 the combination of Caswell and Suzuki does not teach wherein: (i) the operating mode decoding block is configured to demodulate operating modes from a pulse width modulation of the operating mode signaling signal, and/or (ii) the operating mode decoding block is configured to decode at least one of the operating modes from a bit pattern, in that the operating mode decoding block evaluates a 0 component in relation to a 1 component.  
Siva teaches wherein: (i) the operating mode decoding block is configured to demodulate operating modes from a pulse width modulation of the operating mode signaling signal, and/or (ii) the operating mode decoding block is configured to decode at least one of the operating modes from a bit pattern, in that the operating mode decoding block evaluates a 0 component in relation to a 1 component.  ([0018] [0019] Fig. 1, full swing differential signal PWMP_CMOS and PWMN_CMOS is inputted to the half-rate PWM decoder 12 for driving the half-rate PWM decoder cores that will decode the PWM bits to a logic level “1” or “0”.)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Siva  with the teaching of Caswell  and Suzuki because Siva teaches that using low power PWM receiver would  avoid drawbacks associated with using a delay locked loop DLL or a phase locked loop PLL and can compensate for jitter. (Siva [0005])

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caswell, Suzuki, Chen, Kaneko  and further in view of Hung et al. (US Pub 20080315920 A1) hereinafter Hung
As to claim 16 the combination of Caswell, Suzuki and Chen specifically Caswell teaches wherein the operating mode switching module includes: a direction control block configured to control the transmission direction of the first and second terminals as a function of the operating mode of the transceiver; ([column 14] lines 41-54, Fig. 5, Fig. 26,,a transmitter control circuit, including transmit/receive flip-flop 232 is set  transmit or T mode) by the THI and TLO instructions, and  is reset (receive or R mode) by the PTY instruction or by any interrupt signal between transmit/receive interface 34  and terminal chip 40)
the combination of Caswell, Suzuki and Chen does not teach  a coding block configured to encode differential signals; a decoding block configured to decode a differential signal at the first and second terminals into a nondifferential signal; and a multiplexer configured to output the nondifferential signal generated by the decoding block, when the transceiver is switched into an operating mode of the second communication phase.
Kaneko teaches when the transceiver is switched into an operating mode of the second communication phase.([0083] when the transmit data TXD is low level (0), the encoding circuit 57 generates a first code by using the bus clock BCK and the dominant generation clock DCK. The first code changes to low level at a timing slightly later than the falling edge of the us clock BCK)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kaneko  with the teaching of Caswell, Suzuki, Chen   because Kaneko teaches that transmitting and receiving signals via a bus communication line that are  synchronized with each other would allow to perform efficient communication.(Kaneko[0005])
 the combination of Caswell, Kaneko and Chen does not teach   a coding block configured to encode differential signals; a decoding block configured to decode a differential signal at the first and second terminals into a nondifferential signal; and a multiplexer configured to output the nondifferential signal generated by the decoding block
Hung teaches a coding block configured to encode differential signals;
([0034] Fig. 2, signal encoder  100 receives a data signal and a clock signal, and outputs differential signals (referred to as a first differential signal and a second differential signal)
a decoding block configured to decode a differential signal at the first and second terminals into a nondifferential signal; ([0036] Fig. 2, signal decoder 200 receives the first differential signal ix and the second differential signal iy output from the first code output terminal and the second code output terminal of the signal encoder, and performs a logic operation on the first differential signal ix and the second differential signal iy. according to the result of the logic operation, when the first code output terminal is the modulated signal and the second code output terminal is the fixed level signal, the signal decoder 200 outputs the data signal of logic one through the second decode output terminal, and outputs the clock signal through the first decode output terminal)
and a multiplexer configured to output the nondifferential signal generated by the decoding block ([0036][0077] Fig.2,  when the select signal is logic zero, the first multiplexer  30 outputs the clock signal clk to the CLK terminal of the third flip-flop 42)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hung with the teaching of Caswell, Suzuki, Chen, Kaneko  because Hung teaches that  signal transmission process provides  noise-proof like the differential transmission mode,. (Hung [0014])

Claim(s)  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caswell, Suzuki, Chen, Kaneko and further in view of Liu  et al. (US Pub  20090265142 A1) hereinafter Liu

As to claim  17 the combination of Caswell, Suzuki, Chen  does not teach wherein a signal received from the bus in the first communication phase is generated with a different physical layer than the signal received from the bus in the second communication phase, and in the first communication phase, it is negotiated which of the user stations of the bus system in a subsequent second communication phase obtains, at least temporarily, exclusive, collision-free access to the bus.
 Kaneko teaches wherein a signal received from the bus in the first communication phase than the signal received from the bus in the second communication phase,  ([0062][0063]Fig. 5,  when transmit data TXD is on low level (0), the encoding circuit 27 uses the dominant generation clock DCIS to generate a PWM code (dominant), in which the first 2/3 period of time of 1 bit is low level i.e., first communication phase,  and the last 1/3 period of time of 1 bit is high level i.e., second communication phase on the bus communication line 5) 
and in the first communication phase,  ([0062][0063]Fig. 5,  when transmit data TXD is on low level (0), the encoding circuit 27 uses the dominant generation clock DCIS to generate a PWM code (dominant), in which the first 2/3 period of time of 1 bit is low level i.e., first communication phase,)
in a subsequent second communication phase obtains  ([0062][0063]Fig. 5,  when transmit data TXD is on low level (0), the encoding circuit 27 uses the dominant generation clock DCIS to generate a PWM code (dominant), and the last 1/3 period of time of 1 bit is high level i.e., second communication phase on the bus communication line 5) 
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kaneko  with the teaching of Caswell, Suzuki, Chen because Kaneko teaches that transmitting and receiving signals via a bus communication line that are  synchronized with each other would allow to perform efficient communication.(Kaneko[0005])
the combination of Caswell, Kaneko, Chen and Kaneko does not teach is generated with a different physical layer is generated with a different physical layer, it is negotiated which of the user stations of the bus system [ ] , at least temporarily, exclusive, collision-free access to the bus 
Liu teaches is generated with a different physical layer is generated with a different physical layer, it is negotiated which of the user stations of the bus system [ ] , at least temporarily, exclusive, collision-free access to the bus  ([0047]Fig. 1, Fig. 2,  the signal reception element 202 receives a physical layer  signal from first communication module 110A via physical link 106 and produces an incoming double modulated signal. The high-speed data control 212 extracts a high-speed data signal from the incoming double modulated signal whereupon high-speed data control 216 modulates the high-speed data signal onto a physical layer  signal produced by TOSA 218 for transmission to second communication module 110C via physical link 106B)
exclusive, collision-free access to the bus.  ([0061] Fig. 1, Fig. 3,   the tap 310D is configured to split a percentage of physical layer signal transmitted on physical link 306, 308 to direct to the testing device 310B, testing device 310B to receive a percentage of the physical layer signals without significantly interfering with their transmission along physical links 306, 308 i.e., bus).
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu with the teaching of Caswell, Suzuki, Chen and Kaneko because Liu teaches that configuring to split a percentage of physical layer signal transmitted on physical links  to direct to the testing device would allow to   receive physical layer  signals and extract diagnostic data therefrom without retransmitting the physical layer signal. (Liu [0061])

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413